MEMORANDUM ***
Entercolor Technologies Corporation appeals the district court’s dismissal of its action against Mitsuteru Yokoyama and Kabushiki Kaisha Hikari Production on forum non conveniens grounds. We affirm.
We review dismissal on forum non conveniens grounds for abuse of discretion. *977See Creative Tech., Ltd. v. Aztech Sys. Pte, Ltd., 61 F.3d 696, 699 (9th Cir.1995); see also Ravelo Monegro v. Rosa, 211 F.3d 509, 511 (9th Cir.2000). The district court did not abuse its discretion when it concluded that the balance of private and public factors strongly favored dismissal of this case. See Leetsch v. Freedman, 260 F.3d 1100, 1104-05 (9th Cir.2001); Lueck v. Sundstrand Corp., 236 F.3d 1137, 1145-48 (9th Cir.2001); Creative Tech., Ltd., 61 F.3d at 703-04. Entercolor’s argument that the district court relied on a fact not in evidence is waived because in that court Entercolor took a directly contrary position as to what issues would be disputed if the case went to trial.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.